ARNOLD, Judge.
Defendant challenges the sufficiency of the evidence to support the district court’s findings of fact and urges that the case be remanded for additional findings on the evidence presented. The record reveals substantial evidence in support of the court’s findings with respect to defendant’s marital mis*313conduct, his withdrawals of large sums from the partnership for personal use, the partnership’s annual income, plaintiff’s estimated living expenses prior to the separation, and services rendered by plaintiff’s attorney. These findings therefore will not be disturbed on appeal. See Williams v. Williams, 261 N.C. 48, 134 S.E. 2d 227 (1964) ; accord, Peeler v. Peeler, 7 N.C. App. 456, 172 S.E. 2d 915 (1970). Furthermore, it is well settled that amounts of alimony pendente lite and counsel fees are determined by the court in its discretion and are not reviewable absent a showing of abuse. Rickert v. Rickert, 282 N.C. 373, 193 S.E. 2d 79 (1973) ; Schloss v. Schloss, 273 N.C. 266, 160 S.E. 2d 5 (1968) ; Little v. Little, 23 N.C. App. 107, 208 S.E. 2d 277 (1974). In making the award, the court clearly did so, “having due regard to the estates, earnings, earning capacity, condition, accustomed standard of living of the parties, and other facts of the particular case.” G.S. 50-16.5(a). See generally Annot., 1 A.L.R. 3d 208 (1965). Since we see no abuse of discretion, we affirm the order of the district court.
Affirmed.
Judges Britt and Morris concur.